UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK


BRIAN MACK,

                                     Plaintiff,                    9:17-cv-1146 (BKS/ATB)

v.

RONALD G. WOOD, II, Sergeant, Clinton Correctional
Facility; JOHN DOE, Correction Officers #1-3, Clinton
Correctional Facility,

                                     Defendants.


Appearances:

Plaintiff, pro se:
Brian Mack
15-A-4845
Wallkill Correctional Facility
Box G
Wallkill, NY 12589

For Defendants:
Letitia James
Attorney General of the State of New York
Christopher J. Hummel
Assistant Attorney General, of Counsel
The Capitol
Albany, NY 12224

Hon. Brenda K. Sannes, United States District Judge:

                        MEMORANDUM-DECISION AND ORDER

I.     INTRODUCTION

       Plaintiff pro se Brian Mack brought this action under 42 U.S.C. § 1983 alleging that

Defendant Sergeant Ronald G. Wood II, and John Doe Corrections Officers # 1–3 violated his

constitutional rights under the First and Eighth Amendments while he was incarcerated at the

Clinton Correctional Facility. (Dkt. No. 39). On April 29, 2019, Defendant Wood moved for
summary judgment on Plaintiff’s First Amendment retaliation claim and sought dismissal of the

John Doe Defendants. (Dkt. No. 65). Plaintiff filed a response in opposition to the motion.

(Dkt. Nos. 69, 70 and 71). This matter was referred to United States Magistrate Judge Andrew

T. Baxter who, on July 26, 2019, issued a Report-Recommendation recommending that the

motion to dismiss the amended complaint as against the John Doe Defendants be granted and

that the motion for summary judgment on Plaintiff’s First Amendment claim be denied. (Dkt.

No. 77). Defendant Wood filed a timely objection to the Report-Recommendation. (Dkt. No.

79). 1 For the reasons set forth below, the Report-Recommendation is adopted in its entirety.

II.      STANDARD OF REVIEW

         This Court reviews de novo those portions of the Magistrate Judge’s findings and

recommendations that have been properly preserved with a specific objection. Petersen v.

Astrue, 2 F. Supp. 3d 223, 228–29 (N.D.N.Y. 2012); 28 U.S.C. § 636(b)(1)(C). “A proper

objection is one that identifies the specific portions of the [report-recommendation] that the

objector asserts are erroneous and provides a basis for this assertion.” Kruger v. Virgin Atl.

Airways, Ltd., 976 F. Supp. 2d 290, 296 (E.D.N.Y. 2013) (internal quotation marks omitted).

Properly raised objections must be “specific and clearly aimed at particular findings” in the

report. Molefe v. KLM Royal Dutch Airlines, 602 F. Supp. 2d 485, 487 (S.D.N.Y. 2009).

“[E]ven a pro se party’s objections to a Report and Recommendation must be specific and

clearly aimed at particular findings in the magistrate’s proposal . . . .” Machicote v. Ercole, No.

06-cv-13320, 2011 WL 3809920 at *2, 2011 U.S. Dist. LEXIS 95351, at *4 (S.D.N.Y. Aug. 25,




1
 Plaintiff submitted a letter to the Court, dated August 22, 2019, but it does not contain any objection to Magistrate
Judge Baxter’s recommendation, and it is therefore not considered here. (Dkt. No. 81).



                                                          2
2011) (citation omitted). Findings and recommendations as to which there was no properly

preserved objection are reviewed for clear error. Id.

III.   DISCUSSION

       Defendant moved for summary judgment on the ground that Plaintiff failed to elicit

sufficient facts to show a causal nexus between the alleged protected activity and the alleged

sexual assault. (Dkt. No. 65-5). In his objection to the Report-Recommendation, Defendant

argues that Magistrate Judge Baxter erred because Plaintiff’s “self-serving testimony and

allegations in his complaint” were insufficient to demonstrate the requisite causal connection for

a First Amendment retaliation claim. (Dkt. No. 79, at 3). Magistrate Judge Baxter thoroughly

considered, and rejected, that argument in the Report-Recommendation. (Dkt. No. 77, at 14-18).

Having reviewed Defendant’s objection de novo, the Court concurs in Magistrate Judge Baxter’s

well-reasoned determination for the reasons set forth in the Report-Recommendation. The Court

has reviewed the remainder of the Report-Recommendation for clear error and found none.

IV.    CONCLUSION

       For these reasons, it is hereby

       ORDERED that Magistrate Judge Baxter’s Report-Recommendation (Dkt. No. 77) is

ADOPTED in all respects; and it is further

       ORDERED that Defendant’s motion to dismiss the amended complaint as against

Defendants John Doe Correction Officers #1-3 (Dkt. No. 65) is GRANTED and Plaintiff’s

complaint is DISMISSED without prejudice as against Defendants John Doe Correction

Officers #1-3; and it is further

       ORDERED that Defendant Wood’s partial motion for summary judgment on Plaintiff’s

First Amendment claim (Dkt. No. 65) is DENIED; and it is further




                                                3
       ORDERED that the Clerk serve a copy of this Order on the parties in accordance with

the Local Rules.

       IT IS SO ORDERED.




Dated: September 4, 2019
       Syracuse, New York




                                             4
